Citation Nr: 1442676	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-20 059	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a rating in excess of 10 percent for synovitis of the left thumb with nodule.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

5.  Entitlement to an initial compensable rating for pes planus.

6.  Entitlement to service connection for depression as secondary to fibromyalgia.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a disability manifested by ear pain.

9.  Entitlement to service connection for a sinus disability.

10.  Entitlement to service connection for disability of the cervical spine, to include numbness, tingling, and weakness of the upper extremities.

11.  Entitlement to service connection for radicular pain of the buttocks, groin, hips, thighs, legs, and kidney areas, and for numbness, tingling, and weakness of the lower extremities, as secondary to service-connected lumbar strain.

12.  Entitlement to service connection for disability manifested by spasms of the Achilles tendons.

13.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or at the housebound rate.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that disallowed the Veteran's claims for service connection for fibromyalgia and a stomach disorder.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Atlanta, Georgia.

In a June 2009 rating decision, the Atlanta RO denied a rating in excess of 10 percent for synovitis of the left thumb with nodule.  The Veteran filed a notice of disagreement (NOD) in November 2009, and he was furnished a statement of the case (SOC) in October 2010.

In April and December 2013, the Veteran and his representative submitted NODs in response to a January 2013 RO rating decision with respect to issues #4 to 13, as enumerated above, on the title page (and as since clarified by the Veteran).  Thus far, he has not been furnished a SOC with respect to those issues.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail, below.

In December 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the claims file.

During the Board hearing, the Veteran's attorney indicated that the matter of the Veteran's entitlement to an increased rating for synovitis of the left thumb had been developed for appellate review.  The undersigned observed that it did not appear that an appeal of that matter had been perfected, inasmuch as no substantive appeal (a VA Form 9 or equivalent) addressing that issue was of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 20.302.

In order to afford the Veteran every consideration, the undersigned took testimony on the left thumb issue and held the record open for a period of 30 days to allow for the submission of additional evidence, to include a copy the substantive appeal that had reportedly been filed in connection with that claim.  Thereafter, the Veteran's attorney submitted a copy of a November 2010 substantive appeal addressing the left thumb issue.  As such, the Board will consider that claim as well.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The electronic files contain additional evidence, including the transcript of the December 2013 Board hearing, statements from the Veteran, and multiple medical opinions, which the Board has reviewed.

It its January 2013 rating decision, the RO deferred action on issues pertaining to the Veteran's entitlement to service connection for disability manifested by muscle pain in the chest/breast and a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Subsequently, in December 2013, the Veteran and his attorney raised additional issues pertaining to entitlement to service connection for depression and insomnia as secondary to service-connected lumbar strain.  Inasmuch as these issues have not yet been adjudicated by the agency of original jurisdiction (AOJ) in the first instance, the Board does not have jurisdiction to consider them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a stomach disorder.  For the reasons set forth below, the remaining issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for a stomach disorder-are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  By a decision entered in September 2005, the RO in Columbia, South Carolina denied the Veteran's claim for service connection for a stomach disorder.

2.  The Veteran filed a NOD with respect to the RO's September 2005 decision in February 2006; however, he withdrew the appeal in April 2008, through his former representative.

3.  New evidence received since the time of the RO's September 2005 decision, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a stomach disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2005 decision, denying service connection for a stomach disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (2005).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a stomach disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO in Columbia, South Carolina, by a decision entered in September 2005, denied the Veteran's claim for service connection for a stomach disorder.  The RO concluded, in essence, that the evidence then of record did not establish that he had a current, chronic disorder of the stomach that was incurred in or aggravated by service.

The Veteran filed a NOD with respect to the RO's September 2005 decision in February 2006.  However, he withdrew the appeal in April 2008, through his former representative.  38 C.F.R. § 20.204.  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2005).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's September 2005 decision includes a March 2014 opinion from a private physician, Clyde Watkins, Jr., M.D., to the effect that the Veteran suffers from gastritis and irritable bowel syndrome that as likely as not arose during the Veteran's period of service.  The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim (i.e., that the Veteran has a current, diagnosed stomach disorder that may be related to service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for a stomach disorder is reopened.

In view of the Board's present action on this claim, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claim for service connection for a stomach disorder is reopened; to this limited extent, the appeal is granted.


REMAND

The evidence of record reflects that the U.S. Office of Personnel Management (OPM), in 2008, found the Veteran disabled for his former position as a mail handler.  The evidence also reflects that he is in receipt of disability benefits from the Social Security Administration (SSA).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the determinations by OPM or SSA.  Because the records from OPM and SSA could contain information pertinent to the issues currently developed for appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

In July 2014, the Veteran submitted releases for additional records of treatment from Drs. Emerson Harrison and Sherell Vicks.  Because those records could likewise bear on the issues developed for appeal, efforts should be made to obtain them as well.

The Veteran was examined in October 2009 for purposes of obtaining medical opinions with respect to whether he had fibromyalgia and/or a stomach disorder that could be attributed to service.  The opinions were unfavorable to the Veteran.  However, it is unclear from an addendum to the report whether the examiner had access to all of the Veteran's medical records.  Accordingly, and because private medical opinions since received (from Dr. Watkins and a Dr. Lawrence-Ford) are insufficient, in and of themselves, to support an award of service connection (inasmuch as they contain little in the way of an explanation for their conclusions; see, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)), new examinations are required.

The Veteran's left thumb was last examined for VA compensation purposes in July 2010.  During the Board hearing in December 2013, the Veteran testified that his disability had increased in severity since that time.  As such, a new examination of his thumb is necessary.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Finally, as discussed above, the Veteran and his representative have filed timely NODs in response to a January 2013 RO rating decision with respect to issues #4 to 13, as enumerated above, on the title page (and as since clarified by the Veteran).  To date, no SOC as to those issues has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the following actions:
 
1.  Assist the Veteran in obtaining additional, relevant records of treatment from Drs. Emerson Harrison and Sherell Vicks, as identified in releases the Veteran submitted in July 2014, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues currently developed for appeal.  If he provides release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Ask OPM to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for disability retirement, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Ask SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA disability benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a fibromyalgia examination.  The examination should be conducted by a physician with expertise in rheumatology, if feasible.

After examining the Veteran, reviewing the claims file, and conducting any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's currently diagnosed fibromyalgia had its onset in service or is otherwise attributable to service.

In so doing, the examiner should discuss the medical significance, if any, of entries in the Veteran's service treatment records dated April 10, 1986 (pertaining to complaints of right foot pain), November 19, 1986 (pertaining to complaints of neck pain), December 9, 1987 (pertaining to a problem with the right foot), October 7, 1988 (pertaining to complaints of bilateral ear pain, assessed as myofascial pain syndrome), January 10, 1989 (pertaining to complaints of back pain, assessed as strain), February 10, 1989 (pertaining to low back pain, assessed as mechanical), March 28, 1989 (pertaining to low back pain, assessed as mechanical), April 8, 1989 (pertaining to continued complaints of back pain), October 26, 1989 (pertaining to complaints of pain at the wrist and ulnar border of the left hand, shooting to the upper arm), November 3, 1989 (pertaining to bilateral thumb pain, assessed as tendonitis), and December 11, 1989 (pertaining to complaints of left-sided pain and pain in the bilateral inguinal areas, assessed as lower abdominal muscle strain); to include a discussion of the likelihood that any symptoms manifested during service were prodromal symptoms of later-diagnosed fibromyalgia.

A complete medical rationale for all opinions expressed must be provided.

6.  Also arrange to have the Veteran scheduled for a gastroenterological examination.  The examination should be conducted by a physician with expertise in gastroenterology, if feasible.

After examining the Veteran, reviewing the claims file, and conducting any testing deemed necessary, the examiner should offer an opinion as to whether the Veteran currently has, or has had at any time since March 2007 (when his current claim of service connection was filed), one or more gastroenterological disabilities (to include reflux esophagitis, diaphragmatic hernia, hiatal hernia, gastritis, duodenitis, gastroesophageal reflux disease, and/or irritable bowel syndrome) that at least as likely as not (i.e., to a degree of 50 percent or more of probability) had their onset in service or are otherwise attributable to service.

In so doing, the examiner should discuss the medical significance, if any, of entries in the Veteran's service treatment records dated May 22, 1989 (pertaining to complaints of right-sided abdominal pain) and December 11, 1989 (pertaining to complaints of left-sided pain and pain in the bilateral inguinal areas, assessed as lower abdominal muscle strain); to include a discussion of the likelihood that the Veteran's complaints of abdominal pain during service were prodromal symptoms of one or more later-diagnosed gastroenterological condition(s).

A complete medical rationale for all opinions expressed must be provided.

7.  Arrange, further, to have the Veteran scheduled for an examination of his left thumb.  After examining the Veteran, reviewing the claims file, and conducting any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected left thumb disability (diagnosed as synovitis of the left thumb with nodule).

The examiner should first record the range of motion observed on clinical evaluation, in terms of how close the Veteran can come to touching the thumb pad to the fingers (in inches or centimeters), with the thumb attempting to oppose the fingers.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups of the thumb, and should portray these factors in terms of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the thumb is ankylosed, that fact should be specifically noted.  If present, the examiner should indicate whether ankylosis is favorable or unfavorable; whether it is of such severity so as to be the functional equivalent of amputation of the thumb; and whether ankylosis of the thumb results in limitation of motion of other digits or overall function of the hand.

A complete medical rationale for all opinions expressed must be provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for a stomach disorder and fibromyalgia, and his claim for a rating in excess of 10 percent for synvotis of the left thumb, should be readjudicated based on the entirety of the evidence, to particularly include the entirety of the evidence received since the relevant SOCs were issued in March and October 2010.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

9.  Unless the claims are resolved by granting the benefits sought, or the relevant NOD is withdrawn, furnish an SOC to the Veteran and his representative, in accordance with 38 C.F.R. § 19.29, concerning issues #4 to 13, as enumerated above, on the title page.  Those issues should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


